Birdzell, J.
(dissenting). The deposition of G. S. Krouth, of Iowa City, shows that he is cashier of the Iowa City State Bank, that on behalf the bank he took the note in question before maturity as collateral security for a loan made to the Donald-Richard Company, and that at the time he took it he had no knowledge whatever of the transaction between the Donald-Richards Company and the defendants, and no knowledge of any defenses. Stevens, the plaintiff, who also testified by deposition, stated that he took up the loan of the Donald-Richard Company at the bank, paying the full cash consideration; also that he obtained the note in suit as collateral and became the owner of both notes. M. H. Taylor, the assistant manager of the Donald-Richard Company, in his deposition testified that the goods for which the note was given were shipped to the defendants, and that the defendants have never returned them or any portion thereof, nor offered to do so. No evidence was offered on the part of the defendants to dispute the testimony of Taylor with reference to the goods; nor was there any testimony given or offered with reference to any damages incident to any alleged fraudulent representations; nor did the defendants attempt to make any showing that a rescission had either been made or attempted. In this state of the record it seems to us that no defense was made out which would defeat the right of the plaintiff, if he be considered merely the assignee of the purchase-price obligation signed by the defendants; and that it is immaterial whether the instrument in suit be regarded as negotiable or not.
The testimony for the plaintiff is nearly all in the shape of deposi*495tions, which accounts for the fact that it embraces questions and answers going to establish good faith out of the regular order of proof. The evidence for the defendant, with the exception of five preliminary questions and answers in connection with the examination of the witness, Mrs. Wrede, consists of a stipulation as to what Mrs. Wrede would testify to. Accepting as facts all that it is stipulated she would testify to, there would, in our opinion, be lacking proof of facts sufficient to constitute a defense as hereinbefore indicated.
Christianson, Ch. J., concurs.